DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 07/07/2021 was entered.
Amended claims 1, 4, 8, 14-16 and 41 are pending in the present application.
Applicants elected previously without traverse of the following species: (a) anti-VEGF antibody as an encoded mRNA; (b) unmodified mRNA; (c) a lipid based nanoparticle; and (d) detection about 24 hours post-administration.
Accordingly, amended claims 1, 4, 8, 14-16 and 41 are pending in the present application; and they are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1, 4, 8, 14-16 and 41 are still rejected under 35 U.S.C. 103 as being unpatentable over Guild et al (WO 2012/170930; IDS) in view of Naash et al (US 2009/0011040), Hoerr et al (WO 2008/083949; IDS) and Constable et al (US 9,943,573) for the same reasons as set forth in the Office action dated 03/08/2021 (pages 3-10).  The same rejection is restated below.
intravitreal administration a composition comprising an mRNA encoding a protein, such that the administration of the composition results in sustained expression and/or activity of the protein encoded by the mRNA in the eye for at least 24 hours post-administration, wherein the protein encoded by the mRNA is an anti-VEGF antibody (elected species), wherein the mRNA is encapsulated within a lipid nanoparticle comprising one or more cationic lipids and further comprising DOPE, cholesterol, and DMG-PEG2K; and the same method for treating an eye disease, disorder or condition.
With respect to the elected species, Guild et al already taught methods for delivery of mRNA gene therapeutic agents that lead to the production of therapeutically effective levels of secreted proteins via a “depot effect” for management and treatment of a large number of diseases, with target cells act a depot source for production of soluble, secreted proteins into the circulatory system at therapeutic levels, and the mRNA gene therapeutic agents are loaded in lipid nanoparticles (see at least the Abstract; page 3, last 3 paragraphs; section titled “Lipid nanoparticle” on pages 21-28; page 28, second paragraph; Examples 1-2).  Guild et al also disclosed that the nanoliposomal transfer vehicle used to facilitate mRNA delivery to the target cell may comprise one or more cationic lipids, non-cationic lipids, and/or PEG-modified lipids; and the transfer vehicle comprises one of the following lipid formulations:  C12-2200, DOPE, chol, DMG-PEG2K; DODAP, DOPE, cholesterol, DMG-PEG2K; HGT5000, DOPE, chol, DMG-PEG2K; and HGT5001, DOPE, chol, DMG-PEG2K (paragraph bridging pages 5-6; last paragraph on page 25 continues to second paragraph on page 26).  Please note that C12-2200, DODAP, HGT500 and HGT5001 are cationic lipids.  Guild et al stated “[t]he secreted protein is produced by the target cell for sustained amounts of time.  For example, the secreted protein may be produced for more than one hour, more than four, more than six, more than 12, more than 24, more than 48 hours, or more than 72 hours after administration…In some embodiments, the level of detectable polypeptide is from continuous expression from the mRNA composition over periods of time of more than one, more than four, more than six, more than 12, more than 24, more than 48 hours, or more than 72 hours after administration” (paragraph bridging pages 5-6); and “Upon transfection, a natural mRNA in the compositions of the invention may decay with a half-life of between 30 minutes and several days….In some embodiments of the invention, the activity of the mRNA is prolonged over an extended period of time.  For example, the activity of the mRNA may be prolonged such that the composition of the present invention are administered to a subject on a semi-weekly or bi-weekly basis, or more preferably on a monthly, bi-monthly, quarterly or an annual basis” (page 13, first full paragraph).  Guild et al also taught that the mRNA in the compositions of the invention may comprise at least one modification which confers increased or enhanced stability to the nucleic acid (e.g., alterations in one or more nucleotides of a codon such that the codon encodes the same amino acid but is more stable than the codon found in the wild-type version of the mRNA; incorporation of non-nucleotide linkages or modified nucleotides into the mRNA sequences; and the alteration of the 3’UTR or the 5’UTR) (pages 13-18).  Guild et al further taught that the composition of the invention is directed targeted to a variety of cells that include neural cells, photoreceptor cells (e.g., rods and cones), retinal pigmented epithelial cells among many others (page 28, second paragraph); and the single mRNA may be engineered to encode more than one subunit of a heterodimer such as a single-chain Fv antibody or the mRNA may encode a functional monoclonal antibody or polyclonal antibody, including anti-vascular endothelial growth factor (VEGF) antibodies useful for treatment of VEGF-mediated diseases, such as cancer (page 33, first paragraph).  Guild et al also disclosed various routes of administrations that include intraocular injections for the disclosed compositions (page 34, third full paragraph).  Guild et al further disclosed numerous advantages for using RNA as a gene therapy agent with respect to DNA-based gene therapy, that include:  (1) RNA does not involve the risk of being stably integrated into the genome of the transfected cell, thus eliminating the concern that the introduced genetic material will disrupt the normal functioning of an essential gene, or cause a mutation that results in deleterious or oncogenic effects; (2) extragenous promoter sequences are not required for effective translation of encoded protein, and thereby avoiding possible deleterious die effects; (3) RNA is devoid of immunogenic CpG motifs such that anti-RNA antibodies are not generated; (4) any deleterious effects that do result from mRNA based gene therapy would be of limited duration due to the relatively short half-life of RNA; and (5) mRNA is not required to enter the nucleus to perform its function while DNA must overcome this major barrier (page 2, second paragraph).
Guild et al do not teach specifically a method of ocular delivery of mRNA coding anti-VEGF antibody (elected species) into an eye of a subject in need thereof via 
Before the effective filing date of the present application (03/24/2014), Naash et al already taught a method of using compacted nucleic acid nanoparticles for non-viral gene transfer to various tissues of the human eye or eyes of other mammals (e.g., an eyeball including the anterior and posterior segment of the eye, the vitreous cavity, the choroid, the subretinal space, the conjunctiva, the intracorneal space, the macula, the retina and the optic nerve) for treating an ocular disease/disorder/condition (e.g., acute macular degeneration, non-exudative age related macular degeneration and exudative age related macular degeneration, ocular tumors, glaucoma, diabetic uveitis, proliferative vitreoretinopathy, dry eye syndromes), wherein in an embodiment the nanoparticles comprise a neutrally-charged complex containing a single molecule of plasmid DNA compacted with PEG-substituted polylysine peptides, which complexes are stable in saline and serum, and are found to be non-toxic (see at least the Abstract; particularly paragraphs [0020]-[0031], [0053]-[0054], [0089]-[0092], [0115]-[0119], [0123]; and claims 1-14).  Naash et al stated clearly “The term “nucleic acid” as used herein means either DNA or RNA, or molecules which contain both ribo- and deoxyribonucleotides…The nucleic acid may be double stranded, single stranded, or contain portions of both double stranded or single stranded sequence….Alternatively, if the nucleic acid is single or double-stranded RNA, an RNA derivative, or siRNA, such nucleic acids may be directly compacted with polycationic polymers to form nanoparitlces.  The therapeutic nanoparticle may contain one or more genes, cDNAs, RNAs, shRNA moieties, or siRNAs” (paragraphs [0030]-[0031]).  Naash et al the number of nucleic acids encapsulated within the nanoparticle may vary from one, two, three to many, depending on the disease being treated; the exogenous nucleic acid of the nanoparticle preferably encodes a protein to be expressed and useful to treat an ocular disease (paragraphs [0032]-[0033]); and nucleic acids are naturally occurring or non-naturally occurring deoxyribonucleotides or ribonucleotides (paragraph [0030]-[0031]).  Naash et al taught the compacted nanoparticles are administered into a patient via various routes of administration, including intravitreal injection (paragraph [0041]), subretinal injection (paragraph [0053]-[0054]), or subconjuctival or suprachoroidal placement (paragraph [0123]).
Moreover, Hoerr et al also disclosed an antibody-coding, non-modified or modified RNA (e.g., including encoded antibody against tumor antigen VEGF), and preferably in the form of mRNA for gene therapy without the risks associated with the use of DNA for treatment of tumors and cancer diseases, cardiovascular diseases, infectious diseases, auto-immune diseases, virus diseases and monogenetic diseases (see at least the Abstract; page 6, first paragraph continues to first paragraph on page 7; page 20, last paragraph continues to first paragraph on page 21; page 41, second paragraph; Table 1 on page 17; Table 3 on page 26 listing Bevacizumab (Avastatin) targeting VEGF for treating proliferative diabetic retinopathy).  Hoerr et al taught that the RNA can be introduced directly into an organism or being in the naked form or as a complex with suitable carriers (e.g., liposomes) or can have modifications (of the RNA) (page 20, last paragraph; page 41, second paragraph).  Hoerr et al noted that the use of DNA as an agent in gene therapy elicits a formation of anti-DNA antibodies, the possible persistence of foreign DNA in the organism can lead to a hyperactivation of the immune system, and foreign DNA can interact with the host genome to cause mutations by integration into the host genome (page 5, second paragraph).  Hoerr et al also noted that in medical uses, in many cases antibodies can be employed directly only with difficulty since they usually have only a very short half-life in vivo, and therefore possibly cannot reach their target antigen at all; which requires either high active compound concentrations of the desired antibody or alternative methods which are suitable for providing large amounts of antibodies in vivo (page 4, fourth paragraph).
Furthermore, Constable et al already disclosed successfully a method for treating ocular neovascularization such as age-related macular degeneration (AMD) in a human subject, comprising administering to an eye of the human subject a single dose of a pharmaceutical composition comprising a recombinant virus encoding a soluble Fms-related tyrosine kinase-1 (sFLT-1) protein, and about 5 to 10 days prior to the administration of the pharmaceutical composition a first intravitreal injection of an antibody against VEGF such as bevacizumab or ranibizumab is administered into the eye of the subject (see at least the Background of the Disclosure; Summary of the disclosure; Fig. 13 and issued claims 1-17).  Constable et al also stated “Recent data suggest that VEGF is the principal angiogenic growth factor in the pathogenesis of the wet form of AMD” (col. 15, lines 26-28”).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Guild et al by also at least intravitreally administering to an eye of a subject in need thereof an mRNA coding an anti-VEGF antibody that is encapsulated in lipid/liposome-based nanoparticles comprising C12-2200, DOPE, chol, DMG-PEG2K; DODAP, DOPE, cholesterol, DMG-PEG2K; HGT5000, DOPE, chol, DMG-PEG2K; or HGT5001, DOPE, chol, DMG-PEG2K to treat age-related macular degeneration (AMD), in light of the teachings of Naash et al, Hoerr et al, and Constable et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because:  (i) Naash et al already demonstrated successfully a method of using compacted nucleic acid nanoparticles for non-viral gene transfer to various tissues of the human eye or eyes of other mammals to treat an ocular disease/disorder/condition, including via intravitreal injection; (ii) Hoerr et al also taught using non-modified or modified antibody-coding mRNA for gene therapy without the risks associated with the use of DNA in gene therapy (e.g., avoid formation of anti-DNA antibodies, hyperactivation of the host immune system and causing mutations in the host); and (iii)  Constable et al taught that VEGF is the principle angiogenic growth factor in the pathogenesis of the wet form of AMD, and they also taught successfully a method for treating ocular neovascularization such as AMD in a human subject comprising a first intravitreal injection of an antibody against VEGF (e.g., bevacizumab or ranibizumab) into an eye of the subject.  Please noting that the primary Guild reference also taught explicitly that the composition is directed or targeted to a variety of cells that include photoreceptor cells (e.g., rods and cones) and retinal pigmented epithelial cells; and the mRNA may encode a functional monoclonal antibody or polyclonal antibody, including anti-vascular endothelial growth factor (VEGF) antibodies useful for treatment of VEGF-mediated diseases.

Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ arguments related to the above 103 rejection in the Amendment filed on 07/07/2021 (pages 4-8) have been fully considered but they are respectfully not found persuasive for the following reasons.
Applicants argued basically that Nash discloses use of a nanoparticle formulation for delivery of a plasmid DNA in mice, not lipid nanoparticles let alone lipid nanoparticles comprising DOPE, cholesterol, and DMG-PEG2K for the delivery of mRNA encoding an anti-VEGF antibody into the eye via intravitreal administration; Hoerr does not disclose mRNA being administered into an eye of the subject via intravitreal administration; Constable only discloses a method of treating ocular neovascularization using anti-VEGF proteins but fails to teach an mRNA is administered into the eye of the subject via intravitreal administration.  Applicants also argued that nothing in the cited references would allow an ordinary skilled artisan to arrive at the presently claimed invention with any reasonable expectation of success.  Once again, Applicants argued that delivery of mRNA to the eye is challenging as evidenced at least by paragraph [0003] of the present application and the review of Patel et al (Systemic Reviews in Pharmacy, Vol. 1:113-120; 2010; Exhibit A); and despite the challenges Applicants successfully unexpectedly successful” and sustained production of protein in a mammalian eye in Example 3 and Table 1 of the specification; particularly Applicants achieved an over 3000-fold increase (“cKK-E12” compared to “Saline”) in luminescence produced by the protein expressed by the delivered mRNA; and Applicant’s claimed method was particularly effective in sustained expression of the protein for at least 24 hours post-administration.  Applicants also argued that the Naash reference is directed to delivering DNA to human eyes or eyes of other mammals using “a neutrally-charged complex containing a single molecule of plasmid DNA compacted with PEG-substituted polylysine peptides” via subretinal administration; and the Naash reference only observed “four- to five-fold” increase in expression over the uninjected control despite plasmid DNA is more stable than mRNA and the subretinal space has a much smaller volume that provides a higher gene therapy concentration.  Previously, 2017; Exhibit B) and Uchida et al (PLOS ONE 8:e56220, 2013; Exhibit C) for the comparison of subretinal and intravitreal delivery routes, and argued that the concentrated delivery of vector can be problematic because of a larger diffusional volume of the vitreous space and as a result an ordinary skilled in the art would expect the vitreous space would dilute therapeutic vectors and mRNA to be less stable and more susceptible to degradation compared to plasmid DNA disclosed in the Naash reference.  Applicants also cited the statements in the Abstract of the Uchida reference “[m]essenger RNA (mRNA) introduction is a promising approach to produce therapeutic proteins….However, it is difficult to induce mRNA in vivo mainly because of the instability of mRNA under physiological conditions and its strong immunogenicity through the recognition by Toll-like receptors (TLRs)”.  Accordingly, Applicants argued that an ordinary skilled in the art would not and could not have predicted that the intravitreal administration of mRNA within a lipid nanoparticle would result in the surprising enhanced and sustained expression and/or activity of the protein encoded by the mRNA.
First, once again since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary Guild reference does not have to teach specifically the particular intravitreal administration for delivering their disclosed nanoliposomal transfer vehicle comprised of C12-2200, DOPE, chol, and DMG-PEG2K and encapsulating mRNA to target cells that includes neural cells, retinal pigmented epithelial cells and photoreceptor cells, and/or their disclosed mRNA encoding anti-VEGF antibody for treating any ocular 
Second, please noting that the Naash reference already taught explicitly that the compacted nanoparticles are administered into a patient via various routes of administration that includes intravitreal injection (paragraph [0041]) along with subretinal injection (paragraph [0053]-[0054]), subconjuctival and suprachoroidal placement (paragraph [0123]).  Paragraph [0041] in the Naash reference also stated explicitly “Intravitreal injection can be effective in transfecting retinal ganglion cells whereas optic nerve cells preferably are transfected following subretinal injection”, thus intravitreal injection is not necessarily limited only for targeting tissues in the front of the eye.  Nevertheless, dependent claim 4 recites specifically the limitation “wherein the expression and/or activity of the protein is detected in corneal cells, scleral cells, choroid plexus epithelial cells, ciliary body cells, retinal cells, and/or vitreous humour” encompassing cells/tissues at the front of the eye.  Moreover, paragraph [0123] in the Naash reference also stated explicitly “Preferably the compacted nanoparticles is administered via intravitreal injection or subretinal injection”.  Furthermore, the Constable reference also taught successfully a method for treating ocular neovascularization such as AMD in a human subject comprising a first intravitreal injection of an antibody against VEGF (e.g., bevacizumab or ranibizumab) into an eye of the subject (issued claims 1-17).  Accordingly, there is nothing that is challenging in administering intravitreally a lipid nanoparticle comprising one or more cationic lipids, DOPE, cholesterol and DMG-PEG2K into an eye of a subject as set forth in the above 103 rejection.  It is noting that paragraph [0003] of the specification is simply a generic paragraph in the Background section, while Exhibit A is a generic 2010 review on ophthalmic drug delivery that does not even address mRNA as a drug, let alone mRNA encapsulated within a lipid nanoparticle comprised of one or more cationic lipids along with DOPE, cholesterol and DMG-PEG2K. 
Third, with respect to implied hindsight arguments Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 
Fourth, any “unexpected” result must be commensurate with the scope of the claims.  Example 3 and Table 1 are results obtained from the use of a nanoliposome comprised of cKK-E12, DOPE, cholesterol and DMG-PEG2K in a particular ratio.  However, none of the instant claims is necessarily limited to a method of ocular delivery of mRNA using the nanoliposome in Example 3.  Currently amended claims do not even require a lipid nanoparticle comprising cKK-E12 as one or more cationic lipids.  It is also noted that the primary Guild reference already taught secreted protein is produced by the target cell for sustained amounts of time, with the level of detectable polypeptide from continuous expression from the mRNA composition over periods of time of more than 24, more than 48 hours, or more than 72 hours after administration.
Fifth, it is inappropriate comparing results obtained from 2 vastly different nucleic acid delivery systems (nanoliposome comprised of cKK-E12, DOPE, cholesterol and DMG-PEG2K in a particular ratio and encapsuling mRNA vs compacted plasmid DNA-PEG-substituted polylysine nanoparticles) via 2 different routes of administration (intravitreal vs subretinal).  The Naash reference was cited to supplement the teachings of the primary Guild reference primarily on the intravitreal administration into an eye of a gene delivery vehicle, particularly the primary Guild reference already disclosed various routes of administrations that include intraocular injections for the disclosed mRNA encapsulated compositions with one of the following lipid formulations:  C12-2200, DOPE, chol, DMG-PEG2K; DODAP, DOPE, cholesterol, DMG-PEG2K; HGT5000, DOPE, chol, DMG-PEG2K; and HGT5001, DOPE, chol, DMG-PEG2K.
Sixth, none of Exhibits B and C concerns specifically about the intravitreally delivering of mRNA encapsulated within a lipid nanoparticle comprised of one or more cationic lipids, DOPE, cholesterol and DMG-PEG2K.  Unlike naked mRNA, the mRNA encapsulated within a lipid nanoparticle of the primary Guild reference would be stabilized/protected and not susceptible to degradation in the vitreous space; and this stance is also supported by Exhibit C as evidenced by the following statements “We used a novel carrier based on self-assembly of a polyethylene glycol (PEG)-polyamino acid block copolymer, polyplex nanomicelle, to administer mRNA into the central nervous system (CNS)….the nanomicelle successfully provided the sustained protein expression in the cerebrospinal fluid for almost a week.  Immune responses after mRNA administration into CNS were effectively suppressed by the use of the nanomicelle compared with naked mRNA introduction….Thus, the polyplex nanomicelle is a promising system that is simultaneously resolved the two major problems of in vivo mRNA introduction, the instability and immunogenicity, opening the door to various new therapeutic strategies using mRNA” (Abstract).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 	Dong et al (US 9,512,073) disclosed at least nanoparticle that encapsulates an agent to be delivered, wherein the nanoparticle has a formulation comprised of amino acid-,peptide- and polypeptide-lipids referred as “APPLs” such as cKK-E12 (a cationic lipid), DSPC, cholesterol and mPEG2000-DMG (Abstract; and column 243).
2.  	Heartlein et al (US 2015/0140070) also disclosed a nanoliposome comprised of cKK-E12:DOPE:cholesterol:DMG-PEG2K in approximately 40:30:20:10 by molar ratio or 40:32:25:3 by molar ratio for delivering mRNA in vivo (Abstract; and paragraphs [0018]-[0024], [0027]-[0028]).
3.  	Heartlein et al (US 10,087,247) also disclosed a liposome having a size of no more than about 250 nm (e.g., 100 nm, 75 nm or 50 nm) and comprising one or more cationic lipids (including cKK-E12), neutral lipid, cholesterol-based lipid, and PEG-modified lipid (e.g., cKK-E12, DOPE, cholesterol and DMG-PEK2K); which liposome encapsulates one or more mRNAs encoding a heavy chain and a light chain of an antibody, including heavy chain and light chain of Anti-VEGF antibody to be administered into a subject in need thereof (Abstract; Summary of the Invention; col. 3, first two paragraphs; col. 20, line 17 continues to line 42 on col. 23; col. 25, lines 12-24; col. 28, lines 32-67; col. 35, lines 16-35; col. 42, lines 30-33; Example 6 and Figures 5-7).  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.